Citation Nr: 0306203	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-15 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 29, 
1996 for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1969 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The case returns to the Board following a remand to the RO in 
September 2002.  

The Board issued a decision on this matter in December 2000, 
in which it awarded the current effective date of October 29, 
1996, in lieu of the effective date of July 8, 1997 assigned 
by the RO.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
joint motion, in a February 2002 Order, the Board vacated the 
portion of the Board decision that denied an effective date 
earlier than October 29, 1996 and remanded the matter to the 
Board for consideration of issues raised in the joint motion.  
By letter dated in April 2002, the Board advised the veteran 
that he had additional time in which to supplement evidence 
and argument of record for his appeal.  The veteran's April 
2002 response indicated that he had nothing further to 
submit.  

In the September 2002 Remand, the Board noted that the joint 
motion to the Court required the Board to consider whether a 
February 1995 report from a VA physician could serve as an 
informal claim for TDIU.  Although it explained why the 
statement was not acceptable as a TDIU claim, the Board 
construed the arguments in the joint motion to the Court as 
an implied claim for an effective date earlier than July 8, 
1997 for the award of service connection for major depressive 
disorder with psychotic features.  It referred this claim to 
the RO for adjudication and deferred appellate consideration 
of the claim for an earlier effective date for TDIU. 

In a September 2002 rating decision, the RO found clear and 
unmistakable error in its June 1999 rating decision that 
granted service connection for major depressive disorder with 
psychotic features from July 8, 1997.  It established an 
effective date for the award of October 29, 1996.  There was 
no indication from the claims folder that the veteran had 
initiated an appeal of that decision.  

The case is again before the Board for appellate review.  
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  As of October 29, 1996, the veteran has the following 
service-connected disabilities: major depressive disorder 
with psychotic features, rated as 30 percent disabling; low 
back strain, rated as 10 percent disabling; right shoulder 
tendonitis with adhesive capsulitis, rated as 10 percent 
disabling; and residuals of right ring finger fracture, rated 
as zero percent disabling.  The combined service-connected 
disability rating is 40 percent.  

3.  At no time prior to October 29, 1996 do the veteran's 
service-connected disability ratings satisfy the percentage 
criteria for TDIU on a schedular basis.    

4.  The evidence does not demonstrate the veteran was unable 
to secure or follow a substantially gainful occupation due to 
service-connected disabilities before October 29, 1996.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 29, 
1996 for the award of TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.7, 
4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the June 1999 rating decision, July 1999 
statement of the case, and October 1999 supplemental 
statement of the case, the RO provided the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate the claim.  In addition, in the October 2002 
supplemental statement of the case, the RO provided the text 
of the VA regulation that implements the notice and duty to 
assist provisions and explains the responsibilities of VA and 
the veteran to identify and/or secure evidence relevant to 
the appeal.  Also in the supplemental statement of the case, 
the RO advised the veteran that if there was additional 
evidence he wanted it to consider, he should notify that 
office, which would make reasonable efforts to obtain it.  
The Board is satisfied that the veteran has been afforded all 
notice required by the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

With respect to the duty to assist, the Board emphasizes that 
the claim for an earlier effective date involves the issue of 
entitlement to TDIU prior to October 29, 1996.  Therefore, 
only such historic evidence pertaining to employability and 
disability status of each service-connected disability before 
that date, rather than recent examinations or records, is 
relevant to the appeal.  The pertinent evidence of record 
consists of VA treatment records, several medical examination 
reports, correspondence relating to a Vocational 
Rehabilitation claim, and employment information.  Review of 
the claims folder reveals no indication or allegation from 
the veteran or his representative that the evidence from the 
applicable time period is incomplete.  Therefore, the Board 
finds that the duty to assist has been met.  38 U.S.C.A. § 
5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because all 
required notice and assistance has been given, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).
Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2002).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one service-connected disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  If a veteran fails to meet 
the applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), an extra-schedular rating is for consideration 
where the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  Individual 
unemployability must be determined without regard to any non-
service connected disabilities.  38 C.F.R. § 3.341(a).  

In this case, in a February 1978 rating decision, the RO 
established service connection for low back strain and 
fractured right fourth metacarpal, each rated as 
noncompensable (zero percent disabling) from June 11, 1977.  
In an October 1991 rating decision, the RO granted service 
connection for a right shoulder disability effective from 
September 24, 1990, which is rated as 10 percent disabling 
from the same date in a December 1991 rating action.  The 
RO's August 1992 rating decision increased the low back 
strain evaluation to 10 percent effective February 27, 1992.  
In a November 1998 rating decision, the RO granted service 
connection for reflex sympathetic dystrophy and assigned a 20 
percent rating.  It also increased the low back strain rating 
to 40 percent and the right shoulder evaluation to 
20 percent.  Each action was effective from July 8, 1997.  In 
a June 1999 rating decision, the RO granted service 
connection for major depressive episode with psychotic 
features, rated as 30 percent disabling, also from July 8, 
1997.  It amended the effective date to October 29, 1996 in 
its September 2002 rating decision.   

Accordingly, reviewing the veteran's disability history, the 
combined service-connected disability rating is zero percent 
from June 11, 1977; 10 percent from September 24, 1990; 20 
percent from February 27, 1992; 40 percent from October 29, 
1996; and 70 percent from July 8, 1997.  See 38 C.F.R. § 4.25 
(combined ratings table).  Therefore, the percentage criteria 
for a schedular award of TDIU are not met until July 8, 1997.  
38 C.F.R. § 4.16(a).  

The Board emphasizes that the veteran appealed only the 
effective date for the award of TDIU.  He has not appealed 
the November 1998 rating decision with respect to the 
effective dates of the increased ratings awarded therein or 
the June 1999 rating decision with respect to the effective 
date for service connection for depression.  Therefore, those 
determinations are final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  Moreover, there is no 
indication that the veteran has initiated an appeal of the 
September 2002 rating decision that established an effective 
date of October 29, 1996 for service connection for major 
depression.  

In the December 2000 decision, the Board established an 
effective date of October 29, 1996, essentially finding 
entitlement on an extra-schedular basis, based on a statement 
of a VA physician who indicated that the veteran was unable 
to work due to service-connected disabilities.  38 C.F.R. § 
4.16(b).  See 38 C.F.R. § 3.157(b)(1) (in certain 
circumstances, receipt of VA medical evidence may be accepted 
as an informal claim for increase).  Because the schedular 
criteria for TDIU are not met before October 29, 1996, the 
Board must determine whether there is any extra-schedular 
basis for an earlier award.    

The RO received the veteran's formal claim for TDIU in 
October 1997.  Reviewing the claims folder reveals a 
potential informal claim as early as June 1991, when the 
veteran submitted a statement in which he alleged that he had 
been unable to work since December 1990 due to his service-
connected low back and hand disabilities.  However, he only 
indicated that he sought an increased evaluation for the hand 
and a compensable evaluation for multiple noncompensable 
disabilities under 38 C.F.R. § 3.324.  He does not identify 
TDIU as a benefit sought.  38 C.F.R. § 3.155(a).  

However, when in the context of a claim for an increased 
rating, the Board is required to address the issue of 
entitlement to TDIU rating under 38 C.F.R. 
§ 4.16(b) in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence 
that the appellant may be unable to secure or follow a 
substantially gainful occupation due to his or her service-
connected disability.  VAOPGCPREC 6-96.  Evidence submitted 
in connection with the June 1991 statement includes a May 
1991 statement from a VA doctor, which indicates that the 
veteran's spine condition severely limited his ability to 
work.  However, the associated April 1991 statement from a 
different VA physician describes the veteran's cervical spine 
condition, a non-service-connected disorder.  VA treatment 
records for the applicable period discuss the veteran's 
disability from multiple disorders, not all of which were 
service-connected.  In fact, the medical evidence does not 
demonstrate severe disability from any of the service-
connected disabilities prior to October 29, 1996, as 
confirmed by the evaluations assigned by the RO.  Thus, 
comprehensive review of the record fails to reveal evidence 
supporting a conclusion that the veteran was unable to secure 
or follow a substantially gainful occupation solely due to 
service-connected disability at any time prior to October 29, 
1996.  38 C.F.R. § 4.16(b).   

The Board notes that, as discussed in the September 2002 
Remand, the joint motion to the Court on appeal of the 
December 2000 Board decision suggested that a February 1995 
report from a VA physician could serve as an informal claim 
for TDIU.  See 38 C.F.R. § 3.157(b)(1).  This report 
indicated that the veteran was subjectively unemployable due 
to shoulder and back pain, but was "even more disabled by 
his thought disorder and his depression which impair his 
ability to perceive reality with accuracy."  However, as the 
Board explained, the veteran submitted the document in 
question, Evaluation Form for Mental Disorders, completed in 
May 1995 but based on examinations performed through February 
1995, in association with his May 1995 informal claim for 
service connection for depression.  Service connection for 
major depression is in effect from October 29, 1996.  An 
award of TDIU can only be based on service-connected 
disability.  38 C.F.R. § 4.16.  Therefore, even if construed 
as a claim for TDIU, the May 1995 statement as to 
unemployability due to what was at that time a non-service-
connected disability could not form a basis for awarding TDIU 
prior to October 29, 1996.  


ORDER

An effective date earlier than October 29, 1996 for the award 
of TDIU is denied. 




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

